Citation Nr: 0208973	
Decision Date: 08/02/02    Archive Date: 08/12/02

DOCKET NO.  02-04 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
lung disorder due to the use of tobacco products during 
service.

(The issues of whether a September 1954 decision of the Board 
of Veterans' Appeals denying service connection for lung 
conditions should be revised or reversed on the grounds of 
clear and unmistakable error (CUE) is addressed in a separate 
decision under a different docket number).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran served on active duty from February 1943 to 
January 1947 and from October 1948 to January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the North Little Rock, Arkansas, Regional Office 
(RO), which found that new and material evidence had not been 
submitted to reopen the veteran's claim.  


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.

2.  The RO denied service connection for a lung disorder on 
the basis of the use of tobacco products by rating decision 
dated in August 1987.  The veteran was notified but did not 
appeal.  

3.  The RO's August 1987 decision represents the last final 
disallowance of entitlement to service connection for a lung 
disorder on the basis of the use of tobacco products.  

4.  The regulations addressing claims based on the effects of 
tobacco products were amended effective June 1998 to prohibit 
service connection on the basis of injury or disease 
attributable to use of tobacco products during service.

5.  The veteran filed the current claim for service 
connection for a lung disorder due to tobacco use in November 
1999.

6.  The evidence submitted since the RO's August 1987 
decision, which includes essentially only the veteran's 
multiple written statements, in an attempt to reopen his 
claim for service connection, does not bear directly and 
substantially on the issue of entitlement to service 
connection for a lung disorder on the basis of tobacco use.


CONCLUSION OF LAW

The evidence submitted since the RO's August 1987 decision 
denying the claim of entitlement to service connection for a 
lung disorder due to the use of tobacco products during 
service is not new and material and the claim has not been 
reopened.  38 U.S.C.A. §§ 5103A, 5108, 7105 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.156 (2001); Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that unappealed rating decisions are final 
with the exception that a claim may be reopened by submission 
of new and material evidence.  However, when an appellant 
seeks to reopen a claim based on new evidence, the Board must 
first determine whether new and material evidence has been 
submitted.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  In 
1998, the United States Court of Appeals for the Federal 
Circuit clarified the standard to be used for determining 
whether new and material evidence has been submitted.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  New and 
material evidence is defined as evidence not previously 
submitted which bears directly and substantively on the 
matter under consideration.  It can be neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
See 38 C.F.R. § 3.156 (2001); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

Prior to Hodge, but interpreting the same regulation, the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeal) (the Veterans 
Claims Court) found that when a veteran sought to reopen a 
claim based on new evidence, the Board must first determine 
whether the additional evidence is "new" and "material."  
Second, if the Board determined that new and material 
evidence had been added to the record, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both new and old.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  

Parenthetically, the Board notes that the law was recently 
amended to define "new" as not previously submitted and 
"material" as related to an unestablished fact necessary to 
substantiate the claim.  Under the amended regulations, if 
the evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating 
the claim.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.156(a)).  Due to the 
effective date of the amended regulation, the new standard is 
not applicable to the veteran's claim.

Historically, the Board denied the veteran's claim for a lung 
disorder by decision dated in September 1954.  In August 
1987, the RO again denied his claim for a lung disorder on 
the basis that the evidence (including private physician 
statements and personal hearing testimony) was insufficient 
to establish service connection for a lung condition.  He was 
notified but did not appeal that decision.

In November 1999, the veteran filed the current claim, which 
was denied by a rating decision dated in August 2001.  This 
appeal is before the Board from his unsuccessful attempt to 
reopen his claim for entitlement to service connection for a 
lung disorder on the basis of the use of tobacco products 
during service.  

After a review of the evidence, the Board finds that the 
veteran's claim must be denied.  Significantly, the evidence 
submitted since the last final denial consists essentially of 
multiple statements from the veteran to the effect that he 
smoked 3-5 packs of cigarettes while flying missions for the 
Air Force during 1948 and 1949.  He related that he 
subsequently underwent lung surgery in 1952 and developed 
asthma.  However, this evidence is essentially duplicative of 
the evidence previously offered by the veteran in support of 
his prior claim.  Specifically, at a 1987 hearing, he 
testified that he developed a lung disorder as a result of 
cigarette smoking during service.  He also described 
undergoing surgery in 1952.  As part of the current claim, he 
maintains his lung problems are the result of cigarette 
smoking during service.  Therefore, although the veteran has 
provided multiple written statements as to the development of 
his lung disorder in support of his current claim, his 
written submissions are "redundant" of the arguments 
previously considered by the RO and cannot form the basis to 
reopen his claim.  

Further, although lay statements may be probative as to 
observable symptomatology, they do not constitute competent 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of a medical disability or its causation.  
The mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence cannot serve to 
reopen his claim.  Caluza v. Brown, 7 Vet. App. 498 (1995); 
Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. 
App. 19 (1993).  

In this case, there is no evidence that the veteran has any 
medical expertise, or is otherwise qualified to render a 
medical opinion.  Consequently, his statements alone as to a 
causal relationship between military service and his claimed 
lung disorder, without some form of objective corroboration, 
are not deemed to be probative.  Given that the evidence 
submitted since the last final denial fails to establish a 
relationship between military service and a lung disorder, 
the Board is compelled to deny the veteran's claim to reopen.  
In sum, in the absence of competent evidence of a medical 
nexus between the veteran's lung disorder and military 
service, and, as none of the evidence discussed above is both 
new and material, the claim for entitlement to service 
connection for a lung disorder is not reopened and the claim 
is denied. 

Finally, in denying the veteran's claim, the Board has 
considered the Veterans Claims Assistance Act of 2000, which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of this claim under the 
VCAA.  By virtue of the information contained in the 
statement of the case issued during the pendency of the 
appeal, the veteran was given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claim.  

Next, the Board notes numerous requests and correspondence in 
the claims file between the veteran, his representative, and 
the RO regarding certain VA treatment records.  While the 
veteran has not asserted that these medical records are 
relevant to his current claim, the Board nonetheless finds 
that additional development is not warranted for these 
records.  Importantly, the veteran's underlying claim, i.e. 
entitlement to service connection for a lung disorder due to 
tobacco use during military service, would necessarily be 
denied as a matter of law pursuant to the provisions of 
38 C.F.R. § 3.300.  Specifically, the regulations mandate 
that claims for disability or death received after June 9, 
1998 (the veteran's current claim was filed in November 1999) 
"will not be considered service-connected on the basis that 
it resulted from injury or disease attributable to the 
veteran's use of tobacco products during service."  As the 
veteran filed his claim for benefits in November 1999, he 
would not be entitled to the benefit sought as a matter of 
law.  In such a case, there is no reasonable possibility that 
VA medical records would support his underlying claim and 
there is no basis for additional development at this time.  
38 U.S.C.A. § 5103A(a)(2).  Therefore, the Board finds that 
the mandates of the VCAA have been satisfied.


ORDER

New and material evidence not having been submitted, the 
claim for entitlement to service connection for a lung 
disorder due to the use of tobacco products during service is 
not reopened and the benefit sought on appeal is denied.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

